On Application toe Rehearing.
Fenner, J.
We granted this rehearing solely on two points, viz:
1. The disallowance by our former decree of $2000. placed upon the account as expenses of clerk hire.
2. The disallowance of $900 compensation for special services of commissioners.
I.
A reference to our opinion in relation to this case, reported in 35th Annual, p. 196, will show that it presents very peculiar features, which need not now be further detailed. Suffice it to say, that these commissioners first selected by the stockholders and, on their request, appointed by the court, were placed in charge of the affairs of this large bank. These affairs were extensive and complicated. The case was not like an ordinary insolvency in which the insolvent is required to present a full statement of his affairs in the shape of elaborate schedules, setting forth the assets and liabilities with proper particularity and information as to all the items thereof.
In such a case the syndics, thereafter appointed, find in these schedules a proper basis for intelligent action, and have the right to exact from the insolvent all further necessary information.
But these commissioners had no such aids. They were bound to *525do for themselves what the ordinary insolvent would have been required to do at the outset — to ascertain the nature and extent of the assets and liabilities, and the relations of the bank generally to third persons, so as to elucidate and understand its affairs, and thus he enabled to liquidate them properly.
It is obvious that, under such circumstances, the aid of at least some of the clerical officers of the hank was absolutely essential, and that, without such aid, the commissioners must have been like a ship without a rudder.
It is, therefore, apparent, from the nature of things, that the retention and payment of such officers were proper and necessary, and finding that the charges now assailed were submitted to and approved by the court, and were actually paid under judicial order more than eight years ago, we conclude that we-applied too strictly the rule laid down for ordinary syndics, and that the ruling of the district judge on this subject should have been left undisturbed.
II.
As to the allowance of $900 to the commissioners for special services, we fee no reason to change onr former opinion. But as the payment has been actually made, as the present account, is only provisional, and as it appears that a larger amount will properly come to them, as legitimate commissioners, on their final account, we will permit the present allowance to stand, with provision that it shall be credited to any future allowance for commissioners.
It is, therefore, ordered that our former decree herein be amended so as to affirm the judgment appealed from in so far as it rejected the oppositions to the charge for clerks’ hire, and also to affirm it in so far as it rejected the opposition, to the charge for salaries ; provided, however, that said charge is to he deducted from any future allowance for commissioners; and that, as thus amended, it remain undisturbed.